DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Division of application No. 15/510,954 (now abandoned), filed on Mar. 13, 2017, filed as application No. PCT/EP2015/071072 on Sep. 15, 2015. 
Claims 21-38 are pending. 


Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 3/1/2021 is acknowledged.  The traversal is on the ground(s) that claim 37 has been amended to remove a front glass layer.  This is found persuasive. The restriction requirement mailed 12/28/2020 has been withdrawn. 


Claim Objections

Claims 21-38 is objected to because of the following informalities:  
Claim 21 recites …laminate the film.. and it appears …laminating the film… would be preferred. 
Claims 22-38 are subsumed because of their dependence. 

Claim 37 recites …the polymer composition has a creep less than … and it appears Applicant intended to recite …the layer has a creep less than… In particular, the specification is clearly directed to creep values attributed to a layer or film made from the composition. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the polyethylene composition" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction and/or clarification is required. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24, 27, 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Barioz et al. (US 2003/0132017) in view of Kwok et al. (US 2003/0000730). 
Regarding claim 21: Barioz is directed to a cable comprising the steps of:
	providing a polymer composition comprising a polymer of ethylene with a comonomer with silane group(s) containing units that are hydrolysable and at least one additive (b) wherein the additive is an organic compound with comprises at least one amine moiety. In particular, a sheath is made by addition of thermoplastic base polymer of polyethylene, a silane compound, and secondary amine compound (abstract Barioz). 

Prior to crosslinking, a secondary amine is added which is an organic amine moiety so that crosslinking can occur, which results in crosslinking, or condensation, or the silane groups using the amine additive ([0021] Barioz). 
While Barioz doesn’t mention a gel content prior to and after lamination, Barioz discloses the crosslinking doesn’t occur until after the sheath is made. Hence, there is a reasonable basis to conclude the gen content is less than 10 wt% after 7 days at 23 C and 50% room humidity when measured according to ASTM D2765-90 during extruding, and the laminate has a gel content of at least 15 wt% after 14 days at 100 °C when measured according to ASTM D2765-90. This is because the gel content is directly related to the amount of crosslinking, and crosslinking doesn’t occur until after extrusion.
Barioz mentions power cables, although doesn’t specify a laminate.
Kwok is directed to power cables that are made of a laminate cable wrapped around a cable rod ([0001] Kwok). One skilled in the art would have been motivated to 
Regarding claim 22: The additive comprising at least one amine moiety is added to the polyethylene composition during extrusion ([0022]).
Regarding claim 24: Example 2 comprises 100 parts EVA copolymer, which is the only polymer composition. Hence, the polymer composition comprises 100 wt% EVA copolymer of the polymer composition. 
Regarding claims 27, 29: The EVA copolymer comprises polar comonomers of vinyl acetate. 
Regarding claim 30: Example 1 comprises EVA grafted with 1 wt% silane comonomer ([0051]).
Regarding claims 31-33: The secondary amine compound is a stabilizing additive ([0027]), which includes UV agents ([0043]). 
Regarding claim 34: The amine stabilizer which includes UV agents is present in an amount of 0.3 to 1 part per 100 parts mixture ([0028]). 
Regarding claim 35: The amine is a secondary amine ([0027]).
Regarding claim 36: The composition is free of DBTDL, DTTDL, and compounds with sulfonic acids. Further, while a peroxide free radical generator is disclosed, any other free radical generator can be utilized generally (see abstract).  Hence, selection of any other free radical generator other than peroxide results in a composition free of peroxide, which is well within the scope of Barioz. 
Regarding claim 37: Barioz is directed to a cable comprising a laminate of at least one layer that is made of a polyethylene composition of claim 21 comprising:
(a) a polymer composition comprising a polymer of ethylene with a comonomer with silane group(s) containing units that are hydrolysable and 
(b) at least one additive wherein the additive is an organic compound with comprises at least one amine moiety. In particular, a sheath is made by addition of thermoplastic base polymer of polyethylene, a silane compound, and secondary amine compound (abstract Barioz). 
The mixture is extruded into a sheath (film) which is then laminated into a cable. No peroxide decomposition is disclosed. While a peroxide free radical generator is disclosed to provide the silane grafted polymer ([0040] Barioz), it is not utilized as a silanol crosslinking catalyst and therefore would not be expected to produce any peroxide decomposition. The present invention also utilizes a peroxide initiator in making the initial silane grafted polymer in Example 1. 

While Barioz doesn’t mention a gel content prior to and after lamination, Barioz discloses the crosslinking doesn’t occur until after the sheath is made. Hence, there is a reasonable basis to conclude the gel content is less than 10 wt% after 7 days at 23 °C and 50% room humidity when measured according to ASTM D2765-90 during extruding, and the laminate has a gel content of at least 15 wt% after 14 days at 100 °C when measured according to ASTM D2765-90. This is because the gel content is directly related to the amount of crosslinking, and crosslinking doesn’t occur until after extrusion. 
Further, the creep is also related to the amount of crosslinking, and therefore a film made from the composition would be expected to have a creep less than <10mm at 100 °C 24h with a precondition of the creep sample of 7 days 70 °C RH 95%. This is because the creep is related to the amount of crosslinking, and the films are crosslinked after extrusion.
Regarding claim 38: The composition is free of tin. Further, while a peroxide free radical generator is disclosed, any other free radical generator can be utilized generally (see abstract).  Hence, selection of any other free radical generator other than peroxide results in a composition free of peroxide, which is well within the scope of Barioz.


Claims 23, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Barioz as applied to claim 21 above, and further in view of Johansson et al. (US 2008/0132657).
Regarding claim 23: Barioz doesn’t specify any temperature of extrusion. 
Johansson is directed to a cable comprising an ethylene-silane copolymer. The cable is extruded at a temperature of 170-190 C ([0011] Johansson). One skilled in the art would have been motivated to have selected this temperature for extrusion since Johansson teaches silane crosslinking polymers can be extruded at this temperature. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have extruded at temperature of 170-190 C. A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
	Regarding claim 28: Barioz doesn’t mention an amount of comonomer.
	Johansson lists the same silane functional polymers as Barioz, namely vinyl ester copolymer of silane functional polyethylene, i.e. vinyl acetate ([0072] Johansson). The amount of comonomer is preferably 1-30% by weight ([0047] Johansson), which are polar monomers of vinyl acetate. One skilled in the art would have been motivated to have selected this amount of comonomer in Barioz to produce an ethylene-silane copolymer useful for making power electric cables ([0002] Johansson). Therefore, it .


Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Barioz as applied to claim 21 above, and further in view of Fagrell et al. (WO 2009/056409).
Regarding claim 25: Barioz doesn’t mention an MFR of the thermoplastic polymer.
Fagrell is directed to a silane functional polyolefins with an MFR measured by ISO 1330 at 190 C and a load of 2.16 kg of 0.1 to 50 g/10 min (p. 14 Fagrell). One skilled in the art would have been motivated to have selected the polyethylene copolymer of Fagrell as the polyethylene copolymer of choice in Barioz since it is suitable for use in cables and has excellent mechanical properties and very good storage stability (p. 4 ll. 13-17 Fagrell). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the polyethylene copolymer of Fagrell having a MFR within the scope of the claims.
Regarding claim 26: Suitable polyolefins include low density polyethylene (p. 16 ll. 1-6 Fagrell). 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768